                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                   AT LONDON

CIVIL ACTION NO. 18-237-DLB

JERRY LEE BLAKELY, JR.                                                          PLAINTIFF


v.                      MEMORANDUM OPINION AND ORDER


NANCY A. BERRYHILL, Acting Commissioner
of the Social Security Administration                                         DEFENDANT

                                     ** ** ** ** **

       Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) to obtain judicial review

of an administrative decision of the Commissioner of Social Security. The Court, having

reviewed the record and the parties’ dispositive motions, and for the reasons set forth

herein, will affirm the Commissioner’s decision.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       On May 7, 2016, Plaintiff Jerry Lee Blakely, Jr. protectively filed for a period of

disability and Disability Insurance Benefits (DIB) under Title II. (Tr. 15). This application

alleged disability beginning on June 30, 2016. (Tr. 15). The application was initially

denied, and again denied on reconsideration.         (Tr. 15).   At Plaintiff’s request, an

administrative hearing was conducted on October 11, 2017 before Administrative Law

Judge (ALJ) Joyce Francis. (Tr. 15, 24). On January 18, 2018, ALJ Francis ruled that

Plaintiff was not entitled to benefits. (Tr. 12-24). This decision became the final decision

of the Commissioner on August 15, 2018 when the Appeals Council denied Plaintiff’s

request for review. (Tr. 1-3).
       Plaintiff filed the instant action on September 11, 2018 alleging that the

Commissioner’s decision was not supported by substantial evidence. (Doc. # 1). The

matter has culminated in cross-motions for summary judgment, which are now ripe for

adjudication. (Docs. # 7 and 9).

II.    DISCUSSION

       A.     Standard of Review

       Judicial review of the Commissioner’s decision is restricted to determining whether

it is supported by substantial evidence and was made pursuant to proper legal standards.

See Colvin v. Barnhart, 475 F.3d 727, 729 (6th Cir. 2007). “Substantial evidence” is

defined as “more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994).

Courts are not to conduct a de novo review, resolve conflicts in the evidence, or make

credibility determinations. Id. Rather, the Court must affirm the Commissioner’s decision,

as long as it is supported by substantial evidence, even if the Court might have decided

the case differently. Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999).

If supported by substantial evidence, the Commissioner’s findings must be affirmed, even

if there is evidence favoring Plaintiff’s side. Listenbee v. Sec’y of Health & Human Servs.,

846 F.2d 345, 349 (6th Cir. 1988). Similarly, an administrative decision is not subject to

reversal merely because substantial evidence would have supported the opposite

conclusion. Smith v. Chater, 99 F.3d 780, 781-82 (6th Cir. 1996).

       B.     The ALJ’s Determination

       To determine disability, the ALJ conducts a five-step analysis. Step One considers



                                             2
 
whether the claimant has engaged in substantial gainful activity; Step Two, whether any

of the claimant’s impairments, alone or in combination, are “severe;” Step Three, whether

the impairments meet or equal a listing in the Listing of Impairments; Step Four, whether

the claimant can still perform his past relevant work; and Step Five, whether a significant

number of other jobs exist in the national economy that the claimant can perform. Walters

v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

The burden of proof rests with the claimant on Steps One through Four. Jones v. Comm’r

of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003). As to the last step, the burden of proof

shifts to the Commissioner to identify “jobs in the economy that accommodate [the

claimant’s] residual functional capacity.” Id. The ALJ’s determination becomes the final

decision of the Commissioner if the Appeals Council denies review, as it did here. See

Thacker v. Berryhill, No. 16-CV-114, 2017 WL 653546, at *1 (E.D. Ky. Feb. 16, 2017);

(Tr. 1-3).

       Here, at Step One, the ALJ found that Plaintiff has not engaged in substantial

gainful activity since June 30, 2016, the alleged onset date of the disability. (Tr. 17). At

Step Two, the ALJ determined that the Plaintiff has the following severe impairments:

degenerative disc disease of the lumbar and cervical spine, and status post cervical spinal

fusion. (Tr. 17). The ALJ determined that Plaintiff’s other impairments—hypertension,

dyslipidemia, mild valvular aortic stenosis, mild binaural hearing loss, left cheek abscess,

anxiety, and depression—caused no more than minimal limitations on his ability to work.

(Tr. 17-19). At Step Three, the ALJ concluded that Plaintiff does not have an impairment

or combination of impairments that meet or medically equal the severity of one of the

impairments listed in 20 C.F.R. § 404, Subpart P, Appendix 1. (Tr. 19-20).



                                             3
 
       At Step Four, the ALJ found that Plaintiff possesses the residual functional capacity

(RFC) to perform work at the light exertional level as defined in 20 C.F.R. § 404.1567(b),

with the following modifications and limitations: claimant can frequently climb ramps and

stairs; can frequently stoop, kneel, crouch, and crawl; can frequently be exposed to

extreme cold and vibration; can frequently be exposed to unprotected heights and

dangerous moving machinery; and can never climb ladders, ropes or scaffolds. (Tr. 20).

Based on this RFC and relying on the testimony of a vocational expert (VE), the ALJ

concluded that the Plaintiff was unable to perform his past relevant work as a company

laborer. (Tr. 22-23). Thus, the ALJ proceeded to Step Five where she determined,

informed by testimony of the VE, that there were other jobs that exist in significant

numbers in the national economy that the Plaintiff could perform.              (Tr. 23-24).

Accordingly, the ALJ ruled that the Plaintiff was not under a disability, as defined in the

Social Security Act. (Tr. 24).

       C.     Analysis

       Plaintiff advances two main arguments in the memorandum in support of his

Motion for Summary Judgment. (Doc. # 7-1). First, Plaintiff claims that the “determination

that [he] is not disabled is not supported by substantial evidence.” Id. at 7-12. Second,

Plaintiff argues that the ALJ “failed to properly evaluate [his] subjective complaints of

pain.” Id. at 12-13. The Court will consider each argument in turn.

              1.     The ALJ’s determination is supported by substantial
                     evidence.

       The Plaintiff argues that the medical evidence in the record does not support the

RFC determination that the ALJ made. (Doc. 7-1 at 12). Specifically, he argues that the

ALJ erred in finding many of his medical impairments to not be severe and in assessing


                                             4
 
his physical and mental condition. Id. at 7-11. Plaintiff also argues that the ALJ should

have considered whether “claimant would be entitled a closed period disability.” Id. at 11.

                      a.     Severity of Impairments

        Blakely first argues that the ALJ erred by failing to find his heart condition, hearing

loss, and mental-health issues to be severe impairments during Step Two of her analysis.

(Doc. # 7-1 at 9). He argues that this amounts to reversible error. Id. Blakey’s argument

is misguided. “[C]ourts have consistently held that an ALJ does not commit reversible

error when he or she decides that some of claimant’s impairments are not severe, but

finds that other impairments are severe and proceeds with his or her analysis.” Schults

v. Colvin, 1 F. Supp. 3d 712, 718-19 (E.D. Ky. 2014) (citing Maziarz v. Sec’y Health &

Human Servs., 837 F.2d 240, 244 (6th Cir. 1987); McGlothin v. Comm’r of Soc. Sec., 299

F. App’x, 516, 522 (6th Cir. 2008)).

        The Step Two severity determination is merely a “hurdle,” Anthony v. Astrue, 266

F. App’x 451, 457 (6th Cir. 2008) (quoting Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir.

1988)), meant to “screen out totally groundless claims.” Id. (quoting Farris v. Sec’y Health

& Human Servs., 773 F.2d 85, 89 (6th Cir. 1985)). So long as the ALJ finds that the

Plaintiff suffers from at least one severe impairment, the claim moves forward. See

McGlothin, 299 F. App’x at 522 (explaining that “because the ALJ found that McGlothin

has some severe impairments, he proceeded to complete steps three through five of the

analysis”). Both severe and non-severe impairments are then considered during the

remainder of the ALJ’s five-step analysis, at which point it is “‘legally irrelevant’ that [ ]

other impairments were determined to be not severe.” Id. (quoting Maziarz, 837 F.2d at

244).



                                               5
 
       Here, Blakely correctly notes that the ALJ only found some of his impairments to

be severe. (Tr. 17-19). That finding, however, permitted the ALJ to continue the five-

step analysis. See (Tr. 19-24). In her remaining analysis, ALJ Francis did consider other

impairments, both sever and non-severe. See, e.g., (Tr. 22) (discussing Plaintiff’s mental

impairments). Thus, Plaintiff’s argument that the ALJ committed reversible error by failing

to categorize some of his impairments as severe is misplaced.

                      b.     RFC determination

       Blakely argues that the entirety of the evidence indicates “that he could not perform

a wide range of even sedentary work on a regular and sustained basis.” (Doc. # 7-1 at

8). He suggests that ALJ Francis “failed to properly address the entirety of the medical

evidence in making [her] assessments” and determining Blakely’s RFC.                  Id.   at 9.

Specifically, Blakely claims that the ALJ “completely disregarded the psychiatric

component of the claimant’s claim” and “failed to properly address his physical condition.”

Id. at 10-11.

       An RFC is “an administrative assessment of the extent to which an individual’s

medically determinable impairment(s), including any related symptoms, such as pain,

may cause physical or mental limitations or restrictions that may affect his or her capacity

to do work-related physical and mental activities.” SSR 96-8p, 61 Fed. Reg. 34474,

34475 (July 2, 1996). Stated another way, the RFC is “what an individual can still do

despite his or her limitations.” Id. “In assessing the total limiting effects of [the claimant’s]

impairment(s) and any related symptoms, [the ALJ] will consider all of the medical and

nonmedical evidence” in the record. 20 C.F.R. § 404.1545(e). The ALJ is only required

to incorporate those limitations that he or she finds credible in the RFC assessment. Irvin



                                               6
 
v. Soc. Sec. Admin., 573 F. App’x 498, 502 (6th Cir. 2014) (citing Casey v. Sec’y of Health

& Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993)).

       First, Blakely’s suggestion that the ALJ failed to take into account his mental and

physical limitations is baseless. The ALJ clearly considered physical limitations resulting

from Blakely’s spinal issues in developing the RFC. In fact, ALJ Francis limited the RFC

to light work as a result of these problems, but did not find that extreme limitations were

warranted. (Tr. 20-22). ALJ Francis specifically addressed the evaluations of Blakely’s

functional capacity, records that the Plaintiff disingenuously claims “the ALJ completely

disregarded,” in determining Blakely’s realistic physical limitations. (Tr. 21-22); (Doc. #

7-1 at 11). Also, before even reaching the RFC determination, the ALJ considered, in

detail, whether the heart conditions that Plaintiff suffers from, and the physical limitations

caused by the resulting shortness of breath and chest pain, would limit his ability to work.

(Tr. 16-17). The ALJ similarly considered Plaintiff’s hearing. (Tr. 18). Based on the

record evidence, that ALJ concluded that any physical limitations from Blakely’s non-

spine-related impairments were limited. (Tr. 17-19). Additionally, the ALJ considered

Blakely’s mental impairments, which were found to be mild.            (Tr. 18-19, 22).   She

considered these limits both before and during the RFC determination. The suggestion,

therefore, that the ALJ did not consider Blakely’s mental and physical limitations is

disingenuous.

       Second, the argument that the ALJ failed to properly consider the entirety of the

evidence is also meritless. The ALJ is required to consider all of the evidence in the

record and rely on that which the ALJ finds credible to determine the RFC. Irvin, 573 F.

App’x at 502; 20 C.F.R. § 404.1545(e). A reviewing court gives “the ALJ’s determinations



                                              7
 
of credibility great weight and deference particularly since the ALJ has the opportunity

    . . . of observing a witness’s demeanor while testifying.” Jones, 336 F.3d at 476.

          In social security disability cases, medical evidence may come from treating

sources, non-treating sources, and non-examining sources. 20 C.F.R. § 404.1527. A

treating source is the claimant’s “own acceptable medical source who provides [claimant],

or has provided [claimant], with medical treatment or evaluation and who has, or has had,

an ongoing treatment relationship with [claimant].” Id. See also Abney v. Astrue, No.

5:07-cv-394-KKC, 2008 WL 2074011, at *11 (E.D. Ky. May 13, 2008). An acceptable

non-treating source is one who has examined the claimant but does not have an ongoing

treatment relationship with him, while a non-examining source has provided medical or

other opinion evidence in the case without examining the claimant. Id. (citing 20 C.F.R.

§ 404.1527). Evidence may also come from testimony of the claimant and opinions of

the claimant’s family members. See, e.g., Logan v. Colvin, No. 5:13-cv-210-DCR, 2014

WL 5486318, at *5-6 (E.D. Ky. Oct. 29, 2014) (examining the ALJ’s weighing of the

claimant’s testimony and lay opinions from the claimant’s family). The Sixth Circuit has

previously upheld an ALJ decision discounting the evidence of a claimant’s family

member “on the basis that it conflicted with other substantial evidence in the record.”

Gustafson v. Comm’r of Soc. Sec., 550 F. App’x 288, 289 (6th Cir. 2014). Similarly, “[a]n

ALJ is not required to accept the Claimant’s testimony as fully credible.” Logan, 2014 WL

5486318, at *5 (citing Jones, 336 F.3d at 476).

          Here, the ALJ had the opportunity to consider the Plaintiff’s testimony and written

statements, medical records, opinions from doctors and other practitioners, and a report

written by the Plaintiff’s wife in determining that Plaintiff could engage in light work with



                                               8
 
certain additional limitations and modifications. (Tr. 20-23). The ALJ’s opinion evidences

that she fully reviewed the record evidence. (Tr. 15-24).

      Of course, what Plaintiff is disappointed with is that the ALJ, after reviewing and

weighing the evidence, came to the conclusion that Plaintiff is not disabled. Plaintiff’s

brief suggests that Blakely wanted the ALJ to weigh the evidence in favor of the Plaintiff—

agreeing with the most restrictive opinions included in the record, while downplaying the

evidence which suggests Blakely’s impairments are less severe than Plaintiff makes them

out to be. See (Doc. # 7-1 at 10-11) (chastising the ALJ for “completely disregard[ing]”

the findings of Chris Lewis, a nurse practitioner who found Blakely was extremely limited

and “could never return to work” and Dr. Robert Spangler’s findings that Blakely had major

depression and has “moderate to severe mental limitations”). It is not, however, the job

of the Court to “re-weigh record evidence.” DeLong v. Comm’r of Soc. Sec., 748 F.3d

723, 726 (6th Cir. 2014).    Rather, this Court must determine if there is substantial

evidence to support the ALJ’s decision and uphold that decision even if “substantial

evidence also would have supported a finding other than the one the ALJ made.” Smith,

99 F.3d at 781-82.

      The Court has reviewed the record and finds that the ALJ’s RFC is supported by

substantial evidence. First, the evidence in the record supports the ALJ’s conclusion that

some of Blakely’s claims about his limitations are overstated or not genuine. For example,

Blakey claims that he has hearing loss, which impacts his ability to work. (Doc. # 7-1 at

9-10). The record indicates, however, that at least two different practitioners found that

his hearing is “normal.” (Tr. 546, 789). The Plaintiff also suggests that his physical

condition severely limits his ability to undertake tasks. (Doc. # 7-1 at 11). The record



                                            9
 
shows, however, that Blakely is able to undertake many day-to-day activities, despite his

impairments and pain. See, e.g., (Tr. 41-42) (testifying that the Plaintiff can shower and

dress himself, help with cleaning, and go grocery shopping); (Tr. 219) (indicating that

Plaintiff has no problem with personal care, remembers to take his medicine, can prepare

food, and helps with chores). Plaintiff testified that he is still able to walk, stand, sit, and

lift, just with limitations. (Tr. 41). Further, there is evidence that Plaintiff’s medications

alleviate some of his symptoms and relieve pain. See, e.g., (Tr. 90, 555, 731, 782).

Despite other evidence in the record that, for example, Plaintiff struggles with some daily

activities, see, e.g., (Tr. 213-215), a reasonable person reviewing the record could come

to the conclusion that Plaintiff is able to undertake light work, which takes into

consideration his limitations. Therefore, substantial evidence exists to support the ALJ’s

conclusion that Blakely is not disabled. Cutlip, 25 F.3d at 286. This conclusion is further

supported by Plaintiff’s admission that “well, I can’t say I can’t” work. (Tr. 40) (responding

to the ALJ’s request to “[t]ell me what makes you unable to work”).

       Additionally, the ALJ’s determination that Blakely can continue to work despite his

mental impairments is supported by substantial evidence. While one practitioner found

his impairments to be moderate to severe, (Tr. 928), others indicated that Blakely’s mental

limitations were mild to moderate and that he was able to undertake work-related tasks.

See, e.g., (Tr. 74) (finding that while Plaintiff shows signs of anxiety and depression, there

is no evidence of “deficits in memory, concentration, attention, decision-making, [or]

interaction” and that his mental conditions “are contributing no more than mild limitations

in his mental capacity”); (Tr. 734) (indicating, among other things, a “mild impairment to

maintain social interactions” and a “moderate impairment to adapt and respond to the



                                              10
 
pressures of normal day-to-day work activity,” but no impairment to his ability to

concentrate, follow instructions, and complete tasks); (Tr. 749) (indicating that Plaintiff

has moderate “[r]ecurrent major depressive episodes”). Again, based on the range of

evidence presented, a reasonable person could find the Plaintiff’s mental limitations not

to be disabling.

       A reasonable person reviewing the evidence could also find the evidence sufficient

to support the conclusion that Blakely can undertake light work with limitations despite his

mental impairments. Thus, substantial evidence supports the ALJ’s conclusion. Cutlip,

25 F.3d at 286. As the Court has found that substantial evidence supports the ALJ’s

conclusion that Blakely can engage in light work with some modifications and limitations,

the Court will not re-weigh the evidence before ALJ Francis, nor will the Court disturb her

conclusion. DeLong, 748 F.3d at 726; Smith, 99 F.3d at 781-82.

                     c.     Closed period of disability

       Blakely also argues that “the ALJ should have at a minimum addressed whether

or not Mr. Blakely was entitled to a closed period of disability” between his last day of

work—April 26, 2016—and one year after his second surgery (the alleged recovery

period)—January 9, 2018. (Doc. # 7-1 at 11). “A claimant no longer qualifying as disabled

may be entitled to benefits if [he] previously suffered a disability for a continuing, twelve-

month period.” Turk v. Comm’r of Soc. Sec., 647 F. App’x 638, 641 (6th Cir. 2016) (citing

Kennedy v. Comm’r of Soc. Sec., 87 F. App’x 464, 466 (6th Cir. 2003)). In other words,

“an individual who satisfies the [one year] durational requirement of the Act may be

entitled to benefits from the time his disability commences until such time as the disability




                                             11
 
ceases.” Lang v. Sec. of Health & Human Servs., 875 F.2d 865, at *2 (6th Cir. 1989)

(unpublished table decision) (citing Howse v. Heckler, 782 F.2d 626 (6th Cir. 1986)).

       Plaintiff claims that ALJ Francis should have specifically determined whether

Blakely was disabled between April 26, 2016 and January 9, 2018, and therefore entitled

to a closed period of disability. (Doc. # 7-1 at 11). The request, however, makes no

sense given that the evidence the ALJ relied on to make her decision dealt with the

Plaintiff’s condition up until October 11, 2017—the date of the hearing before the ALJ.

(Tr. 30-52).   ALJ Francis was not provided with any evidence relating to Blakely’s

condition after that date.   Thus, the ALJ’s determination was based exclusively on

evidence regarding Blakely’s impairments prior to October 11, 2017.

       Given the timing of the evidence before the ALJ and the ALJ’s decision, Plaintiff

fails to demonstrate how the determination made by ALJ Francis on January 18, 2018 is

materially different from a consideration of whether Blakely was entitled to a closed period

of disability ending on January 9, 2018—just nine days earlier. There is no evidence

indicating that the ALJ’s determination that Plaintiff is not disabled was largely based on

the Plaintiff’s condition after January 9, 2018. Rather, the ALJ considered the available

evidence—all of which was from long before January 9, 2018—and determined that

Blakely was not disabled during the relevant period. In reality, given the timing of the

evidence and decision, the ALJ did consider whether Plaintiff was disabled between April

26, 2016 and January 9, 2018 and found that he was not. The Court finds that the ALJ’s

conclusion that Blakely was not disabled is supported by substantial evidence, see supra

and infra, and will be upheld by this Court as required.




                                            12
 
              2.     The ALJ properly evaluated Plaintiff’s subjective complaints of
                     pain.

       In determining an RFC, the ALJ must evaluate the claimant’s complaints of pain,

and, in doing so, the ALJ may consider the credibility of the claimant. Vance v. Comm’r

of Soc. Sec., 260 F. App’x 801, 806 (6th Cir. 2008). “[A]n ALJ’s assessment of credibility

must be supported by substantial evidence” and an ALJ’s assessment of credibility is “to

be accorded great weight and deference.” Walters, 127 F.3d at 531. See also Jones, 336

F.3d at 474. Without more, a claimant’s complaints of pain will not establish that an

individual is disabled. Amir v. Comm’r of Soc. Sec., 705 F. App’x 443, 449 (6th Cir. 2017).

The ALJ undertakes a two-prong assessment when evaluating a claimant’s complaints of

pain—first the ALJ determines if there is objective evidence of an underlying condition

which could cause pain, and then the ALJ determines if “objective medical evidence

confirms the severity of the alleged pain arising from the condition, or . . . the objectively

established medical condition is of such severity that it can reasonably be expected to

produce the disabling pain.” Vance, 260 F. App’x at 806 (citing Duncan v. Sec. of Health

& Human Servs., 801 F.2d 847, 853 (6th Cir. 1986)).

       This second main argument presented by Plaintiff overlaps with his first; Plaintiff

claims that “the ALJ failed to properly assess the entirety of the medical evidence

including all these additional medical problems which are resulting in additional levels of

pain for Mr. Blakely.” (Doc. # 7-1 at 13). He claims that Plaintiff’s “own testimony

regarding his pain level is uncontradicted in the record.” Id. Plaintiff again seems to

disagree with the ALJ’s weighing of the evidence regarding his pain in determining that

Blakely is not disabled and can work with some limitations. The Court finds, however,

that the ALJ properly evaluated Blakely’s complaints of pain.


                                             13
 
       ALJ Francis, in undertaking the two-prong assessment of Blakely’s pain,

concluded “the claimant’s medically determinable impairments could reasonably be

expected to cause the alleged symptoms. However, the claimant’s statements concerning

the intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” (Tr. 21).

       Plaintiff’s suggestion of severe pain is contradicted by evidence in the record. See,

e.g., (Tr. 472) (reporting the resolution of pain following his second surgery); (Tr. 475

(indicating significant improvement in “right upper extremity pain” and that his “significant

neck pain” is improving); (Tr. 555) (showing Blakely’s pain to be at level 5); (Tr. 772, 784-

85, 789) (noting that Plaintiff’s pain is “mild”). Also, evidence suggests that Plaintiff’s

medication helps relieve pain, see, e.g., (Tr. 90, 555, 731, 782), which the Court can

consider. Van Winkle v. Comm’r of Soc. Sec., 29 F. App’x 353, 357 (6th Cir. 2002).

Additionally, there is significant evidence that Plaintiff can undertake a number of daily

activities, despite his pain. See supra. The participation in such household activities may

also be considered by the ALJ “in evaluating complaints of disabling pain or other

symptoms.” Bogle v. Sullivan, 998 F.2d 342, 348 (6th Cir. 1993); see also Van Winkle,

29 F. App’x at 357-58.

       Based on this evidence, a reasonable person could conclude that Blakely’s pain is

not so debilitating that he should be deemed disabled; thus the ALJ’s determination

regarding claimant’s pain is supported by substantial evidence. Cutlip, 25 F.3d at 286.

While there is evidence in the record that suggests Blakely may suffer from significant

pain, see, e.g., (Tr. 40) (indicating that his “pain [is] [o]n a daily basis around seven,

eight.”), evidence favoring the Plaintiff’s claim does not require the Court to reverse the



                                             14
 
ALJ’s decision. Listenbee, 846 F2d at 349. Rather, as it is the job of a reviewing Court

to uphold the decision of the ALJ so long as it is supported by substantial evidence, and

even if the Court would have come to a different conclusion, the Court here must reaffirm

the ALJ’s conclusion. Her, 203 F.3d at 389-90.

III.   CONCLUSION

       For the reasons stated herein, the Court concludes that the ALJ’s finding that

Plaintiff was not disabled for purposes of the Social Security Act was supported by

substantial evidence.

       Accordingly, IT IS ORDERED as follows:

       (1)    The decision of the Commissioner is found to be supported by substantial

evidence and is hereby AFFIRMED;

       (2)    Plaintiff’s Motion for Summary Judgment (Doc. # 7) is hereby DENIED;

       (3)    Defendant’s Motion for Summary Judgment (Doc. # 9) is hereby

GRANTED; and

       (4)    A Judgment in favor of Defendant Commissioner will be entered

contemporaneously herewith.

        This 30th day of April, 2019.




K:\DATA\SocialSecurity\MOOs\London\18-237 Blakely MOO.docx




                                             15
 
